Citation Nr: 1012761	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  02-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 
1976.  He died in late-1991.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

In November 1994, a hearing was held before a hearing 
officer at the New Orleans RO.

In January 2003, the Board reopened the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the Veteran's death and directed that 
additional development be undertaken on the matter.  
However, pursuant to a decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), the matter was instead 
remanded to the RO in August 2003 in order that the 
additional development be conducted there.

This matter was previously before the Board in July 2004 at 
which time it was again remanded for additional development.  
It is now returned to the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran died in late-1991 at the age of 49; the 
immediate cause of the Veteran's death as shown on the death 
certificate was lung metastasis due to or as a consequence 
of colon carcinoma.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  Resolving all reasonable doubt in the appellant's favor, 
the Veteran either had primary colon or primary respiratory 
cancer that caused his death and that was the result of 
exposure to herbicides during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable outcome or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of service 
connection for the cause of the Veteran's death.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection

The appellant principally argues that the Veteran died of a 
respiratory carcinoma that developed as a result of exposure 
to herbicides during his period of active service in the 
Republic of Vietnam.  Having carefully considered the claim 
in light of the record and the applicable law, the Board 
will grant the benefit sought under the "benefit-of-the-
doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the Veteran's death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2009); Lathan v. Brown, 
7 Vet. App. 359 (1995).  Accordingly, service connection for 
the cause of a Veteran's death may be demonstrated by 
showing that the Veteran's death was caused by a disability 
for which service connection had been established at the 
time of death or for which service connection should have 
been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the Veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a 
disease or injury leading to death within the regulatory 
scheme; and competent medical evidence of a nexus between an 
in-service injury or disease and death.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Tumors (cancer) may be presumed to have been incurred during 
active service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009). 

A Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence 
that establishes that the Veteran was not exposed to any 
such herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  "Service 
in the Republic of Vietnam" means actual service in-country 
in Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), including Note 2 (2009).  66 
Fed. Reg. 23, 166- 23,169 (May 8, 2001).  The foregoing 
diseases shall be service connected if a Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific 
research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 
(2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-
589 (1996).

However, the Federal Circuit has determined that a Veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Here, the evidence in the claims file shows that the Veteran 
died in late-1991 at the age of 49. The immediate cause of 
the Veteran's death as shown on the death certificate was 
lung metastasis due to or as a consequence of colon 
carcinoma.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

A review of the Veteran's service personnel records reveals 
that he served two tours of duty in Vietnam during the 
Vietnam era.  He was stationed in Vietnam from January 1968 
to February 1969 and from September 1972 to February 1973.  
The Veteran's decorations include the Silver Star Medal, 
Combat Action Ribbon, and Meritorious Unit Commendation.

The Veteran's service treatment records do not indicate that 
the Veteran experienced any cancer during active service.  
Specifically, his March 1976 separation examination report 
does not reveal any diagnosis of cancer or any other 
abnormalities related to exposure to Agent Orange.

In March 1991, a VA Agent Orange examination of the Veteran 
was conducted.  Carcinoma of the rectum was the definite 
diagnosis, but it was not related to Agent Orange exposure 
by the examining physician.

An August 1991 computed tomography (CT) scan report from the 
West Jefferson Medical Center noted tiny nodular opacities 
scattered throughout both of the Veteran's lungs in a 
symmetrical fashion.  The radiologist's belief was that, 
based on the medical history, the Veteran had experienced 
metastasis.  A discharge summary, also from the West 
Jefferson Medical Center, revealed that the Veteran was 
admitted for inpatient treatment in August 1991 and 
September 1991.  His history of colon carcinoma was noted 
and the discharge diagnosis was "lymphangitic spread of the 
colon carcinoma," and acute bronchitis.  

A discharge summary from the Veteran's terminal 
hospitalization dated in late-1991 shows that the primary 
diagnosis was rectal carcinoma with pelvic metastasis.  
Other diagnoses included possible bowel obstruction, 
metastasis, and conjunctivitis.  The narrative stated the 
Veteran had a history of adenocarcinoma of the rectum which 
had been diagnosed a few years earlier.  He had been treated 
with surgery and had a colostomy bag.  In the preceding 
month, he had developed a fistula.  This narrative suggests 
that a bowel obstruction as a result of the Veteran's rectal 
cancer was a primary cause of the Veteran's death.  

In November 1994, the appellant presented sworn testimony 
before a RO hearing officer.  She testified that the Veteran 
had been treated for lung cancer and carcinoma of the colon.  
She stated that the Veteran was first diagnosed with his 
cancer in January 1991, and that he was treated with surgery 
and chemo-therapy.  She identified the physicians who 
treated the Veteran's cancer as E. G. K., M.D., a lung 
specialist.  

A private medical record from Dr. K., dated in December 
1994, reflects that she treated the Veteran in the last few 
months of his life.  He had a history of colon carcinoma 
with a resection, and he had widespread lymphangitic 
metastatic cancer of the lung.  

A private medical record from J. H., M.D., dated in October 
2001, shows that the Veteran suffered from primary lung 
cancer.  It was indicated that based upon pathological tests 
that had been done and provided in the records, the 
adenocarcinoma was of unknown primary etiology, and that 
without any additional information to identify the source, 
one must go on the likelihood of the source and noted that 
for those individuals initially diagnosed with 
adenocarcinoma of unknown primary and whose source is 
ultimately identified at autopsy, a common primary site is 
the lung.  It was concluded that it was at least as likely 
as not that the Veteran's metastatic adenocarcinoma 
originated in the lung.  

A letter from Dr. K. dated in December 2001, shows that it 
was indicated that the Veteran's service treatment records 
had noted entries regarding upper respiratory infections.  
It was stated that the symptoms described in the service 
treatment records were preliminary to cancer of the lungs or 
cancer of the larynx, and Dr. K. concluded that it was more 
likely than not that the Veteran's death was directly caused 
by lung cancer.

In a letter from R. A. A., M.D., dated in August 2002, Dr. 
R. A. A. indicated that it was certain beyond a reasonable 
doubt that the Veteran had rectal cancer; that it was more 
likely than not that the Veteran may have had lung cancer at 
the time of his death; and that such may have been a 
contributing factor in his death.  It was further stated 
that it was medical fact that a patient who had one cancer 
diagnosed had an increased probability of being diagnosed 
with a second primary cancer.  It was concluded that it may 
be as likely as not that the Veteran had a second primary in 
his lung that contributed to his death. 

A VA medical opinion dated in December 2006 shows that no 
medical records were available in conjunction with 
formulating the opinion.  The examiner indicated that it was 
clear that the Veteran had adenocarcinoma that was a 
definitive diagnosis based on a colorectal biopsy (although 
the pathology report was unavailable to the examiner).  
Radiological studies had shown nodular appearances in both 
lungs consistent with metastatic disease.  The Veteran was 
said to have died without an autopsy.  The examiner 
concluded that it was extremely unlikely that the Veteran 
had a lung or respiratory cancer.  The examiner explained 
that the bilateral disease referred to in the lung was not 
consistent with a lung primary cancer, but a metastatic 
cancer.  The adenocarcinoma was noted to not infrequently 
cause metastatic disease in the lungs.  Additionally, while 
possible, lung cancers would rarely metastasize to the 
rectum (estimated by the examiner at less than one in one 
thousand cases).

In an addendum to the above report dated in August 2007, the 
examiner, following review of the Veteran's claims file, 
concluded that he did not believe that the cause of death in 
the Veteran was from a service-connected disability.  It was 
reiterated that the facts suggested that the cause of death 
was colon cancer with lung metastasis.  The examiner added 
that, although he could not be sure, that this was not lung 
cancer; and that the estimated chances that the Veteran's 
death was due to or contributed to by an undiagnosed lung 
cancer was less than five percent.

In May 2009, the Board referred this matter for a VA expert 
medical opinion to determine whether it was at least as 
likely as not that the Veteran's colon cancer was related to 
any in-service manifestations, to include the Veteran's in-
service hemorrhoids.

A VA medical expert opinion from a J. A. L., M.D., a general 
and colorectal surgeon, dated in July 2009, indicated that 
the Veteran suffered from advanced colorectal cancer at an 
early age which progressed rapidly and ultimately caused his 
death.  The pattern of spread was said to be classic, 
starting from the colon to lymph nodes and subsequently 
liver and lungs.  The X-ray report had shown the pattern in 
his lungs was consistent with metastatic disease rather than 
primary lung cancer.  It was concluded that rarely would 
lung cancer spread to the rectum, and that primarily lung 
cancers would present with large solid nodules rather than 
bilateral small nodules.  The examiner added that although 
all the provided records had been reviewed, and the disease 
process had shown a classic pattern of spread, it could not 
be stated that the cancer in the lungs could have been a 
different type, although this would be very unlikely.

In an addendum to the above opinion, dated in September 
2009, Dr. L., added that it was not felt that the Veteran's 
death had been caused by any in-service conditions, 
specifically, hemorrhoids, since there was no correlation 
between hemorrhoids and colon or rectal cancer.

A letter from Dr. A., dated in March 2010, shows that 
following a review of the Veteran's medical case, it was 
concluded beyond a reasonable doubt that his death was 
service connected.  It was reiterated that the Veteran had 
service in the Republic of Vietnam during his period of 
active service.  It was indicated that the State of 
Louisiana Death Certificate was a record valid for death 
only and not an exact diagnostic indicator.  While it had 
listed the immediate cause of death to be lung metastasis 
with colon carcinoma, no autopsy had been performed to 
confirm the statement of lung metastasis so that a primary 
tumor of the lung could not be excluded.

Dr. A. explained that the VA records dated in January 1991 
had shown a large cancer had been found in the rectum.  The 
Veteran had undergone resection with colostomy.  Private 
hospital treatment records had shown that the specimen 
removed at surgery was a poorly differentiated 
adenocarcinoma.  There had been no comment in this pathology 
report concerning the origin of this cancer.  Left open was 
the issue of whether the origin was in the colon or rectum, 
or whether it was a pulmonary metastasis.  Dr. A. noted the 
importance of this lack of certainty as to origin based on 
the pathology report.

Dr. A. indicated that March 1991 VA chest radiography had 
shown lungs were clear but no prior film had been available 
for comparison.  Chest radiography dated in May 1991 and 
August 1991 each showed increased pulmonary markings in the 
mid and lower lung fields suggesting old and chronic 
inflammation without pleural effusion or pneumothorax.  
August 1991 chest X-rays had revealed nodular lesions 
throughout both lung fields, most likely dealing with 
metastasis.  Unusual infectious process was also mentioned, 
and a five to six centimeter mass in the liver was noted.

Dr. A. opined that, statistically speaking, this was a case 
of a rectal primary tumor spreading to the lungs and liver.  
However, it was clear from the medical record that this was 
an undifferentiated adenocarcinoma, and the primary tumor 
could have been in the lungs with spread to liver and 
rectum.  It was requested that this uncertainty in the case 
be weighed in the final disposition.  If the lesion was 
primarily pulmonary, then it appeared clear that 
compensation was warranted as result of Agent Orange 
exposure.  Dr. A. also concluded that if the primary was 
rectal, this also was, beyond a reasonable doubt, associated 
with Agent Orange.  Dr. A. referenced numerous case studies 
which had shown that a population exposed to dioxin (the 
toxic element in Agent Orange) had resulted in a significant 
increase in rectal cancer in males, and this could not be 
attributed to a chance occurrence.

 Dr. A. concluded that the Veteran had an undifferentiated 
adenocarcinoma whose origin was unknown, speaking 
scientifically.  Firm and reliable statistical numbers could 
not be applied as to origin.  A rectal primary with 
metastases to liver and lung was likely.  A pulmonary 
primary with liver and rectal metastasis was possible.  It 
was indicated that whatever the origin, this cancer must be 
presumed of dioxin origin.  Dr. A. opined that there was 
sufficient indication that dioxin caused both pulmonary and 
rectal cancer, as the mechanism of action of dioxin was 
being increasingly revealed and supported causation for both 
cancer types.  Dr. A. added that he had been involved 
closely with dioxin research since 1978 having been one of 
the original four founders of the Air Force Ranch Hand 
Study. 

In light of the foregoing and resolving reasonable doubt in 
the appellant's favor, the Board finds that although it 
remains essentially debatable whether the Veteran cancer was 
rectal primary with metastases to the lung, or pulmonary 
primary with metastasis to the rectum, Dr. A.'s opinion is 
probative of the fact that the Veteran's cancer was as 
likely as not of dioxin origin.  As such, the Board finds 
that the Veteran's exposure to Agent Orange in service 
contributed substantially or materially to cause the 
Veteran's death.

The Board finds probative the opinions of both Drs. K. and 
A. in which it was concluded that herbicide exposure in 
service contributed to the Veteran's death.  The Board 
recognizes that the United States Court of Appeals for 
Veterans Claims (Court) has specifically rejected the 
"treating physician rule" (which would afford greater weight 
to the opinion of a Veteran's treating physician over the 
opinion of a VA or other physician), however, the Board is 
obligated to consider and articulate reasons or bases for 
its evaluation of the evidence submitted by a treating 
physician. See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  The Board finds that the March 2010 opinion of Dr. 
A., in particular, was definitive, supported by statistical 
research, and although not necessarily based upon a review 
of the Veteran's claims file, was based on a history that 
was consistent with that found in the claims file.  It is, 
therefore, found to carry probative weight.  See Prejean v. 
West, 13 Vet. App. 444, 448- 9 (2000).

The Board has also considered the July 2009 and September 
2009 VA opinions against the appellant's claim.  While the 
VA examiner concluded that the Veteran likely experienced 
primary rectal cancer with pulmonary metastasis and that 
hemorrhoids in service were not related to the rectal 
cancer, it was not concluded that the rectal cancer was not 
etiologically related to exposure to herbicides in service.  
While further inquiry could be undertaken in obtaining yet 
an additional medical opinion as to the question of whether 
rectal cancer in this matter was etiologically related to 
exposure to herbicides in service, the Board points out that 
the Court has cautioned VA against seeking an additional 
medical opinion where favorable evidence in the record is 
unrefuted, and indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  In this regard, 
there is no evidence of record to refute the March 2010 
conclusion of Dr. A. that the colon cancer which caused the 
Veteran's death was the result of herbicide exposure in 
service and was beyond a reasonable doubt connected to 
service.

The Board also finds that the March 2010 opinion of Dr. A. 
is at the very least in equipoise with the other competent 
medical evidence of record, and there is no competent 
medical evidence of record to rebut the opinion in favor of 
the claim or otherwise diminish its probative weight.  In 
light of foregoing, the Board finds that service connection 
is warranted for the cause of the Veteran's death.  
Accordingly, the claim will be granted on the basis of the 
application of benefit of the doubt in the appellant's 
favor.









ORDER


Service connection for cause of the Veteran's death is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


